
	

113 S2879 IS: Sustainable Chemistry Research and Development Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2879
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Coons (for himself, Ms. Collins, Mr. Rockefeller, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To provide for the implementation of a Sustainable Chemistry Program, and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Sustainable Chemistry Research and Development Act of 2014.
		2.DefinitionsIn this Act—(1)Advisory councilThe term Advisory Council means the advisory council established under section 3(d).(2)Interagency working groupThe term Interagency Working Group means the interagency working group established under section 3(c).(3)ProgramThe term Program means the Sustainable Chemistry Program described in section 3.(4)Sustainable chemistryThe term sustainable chemistry means the design, development, demonstration, and commercialization of high-quality chemicals and
			 materials, chemical processes and products, and manufacturing processes
			 that eliminate or reduce chemical risks to benefit human health and the
			 environment across the chemical lifecycle, to the highest extent
			 practicable, through—(A)increasing the use of more sustainable, renewable, or recycled substances and materials;(B)increasing the use of substitutes for rare substances;(C)promoting safe and more efficient manufacturing;(D)minimizing lifecycle impacts, including environmental and health impacts;(E)optimizing product design and encouraging the reduction of waste and the reuse or recycling of
			 chemicals and materials to account for the end of life or the final
			 disposition of the product; or(F)increasing the design and use of safe molecules, chemicals, materials, chemistries, and chemical
			 processes.3.Sustainable Chemistry Program(a)In generalThe President shall establish an interagency Sustainable Chemistry Program to promote and
			 coordinate Federal sustainable chemistry research, development,
			 demonstration, technology transfer, commercialization, education, and
			 training activities.(b)Program activitiesThe activities of the Program shall be designed to—(1)provide sustained support for sustainable chemistry research, development, demonstration,
			 technology transfer, commercialization, education, and training through—(A)merit-based competitive grants to individual investigators and teams of investigators, including,
			 to the extent practicable, young investigators, for research and
			 development;(B)grants to fund collaborative research and development partnerships among universities, industry,
			 and nonprofit organizations;(C)grants, loans, and loan guarantees to aid in the technology transfer and commercialization of
			 sustainable chemicals, materials, processes, and products;(D)incentive prize competitions and challenges;(E)coordination of sustainable chemistry research, development, demonstration, and technology transfer
			 conducted at Federal laboratories and agencies; and(F)to the extent practicable, encouragement of consideration of sustainable chemistry in, as
			 appropriate—(i)the conduct of Federal	and State science and engineering research and development; and(ii)the solicitation and evaluation of applicable proposals for science and engineering research and
			 development;(2)examine methods by which the Federal Government can create incentives for consideration and use of
			 sustainable chemistry processes and products, including innovative
			 financing mechanisms;(3)facilitate the adoption of sustainable chemistry innovations and methods;(4)expand the education and training of undergraduate and graduate students and professional
			 scientists and engineers, including through partnerships with industry, in
			 sustainable chemistry science and engineering;(5)collect and disseminate information on sustainable chemistry research, development, and technology
			 transfer including information on—(A)incentives and impediments to development, manufacturing,  and commercialization;(B)accomplishments;(C)best practices; and(D)costs and benefits;(6)support (including through technical assistance, participation, financial support, or other forms
			 of support)  venues for outreach and dissemination of sustainable
			 chemistry advances such as symposia,
			 forums, conferences, and written materials in collaboration with, as
			 appropriate, industry, academia, scientific and professional societies,
			 and other relevant groups;(7)support (including through technical assistance, participation, financial support, or other forms
			 of support) economic, legal, and other appropriate social science research
			 to identify barriers to
			 commercialization and methods to advance commercialization of sustainable
			 chemistry;(8)provide for public input and outreach to be integrated into the Program by the convening of public
			 discussions, through mechanisms such as public meetings, consensus
			 conferences, and educational events, as appropriate; and(9)develop metrics to track the outputs and outcomes of the Program.(c)Interagency working group(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the President, in consultation
			 with the Office of Science and Technology Policy, shall establish an
			 Interagency Working Group that shall include representatives from the
			 National Science Foundation, the National Institute of Standards and
			 Technology, the Department of Energy, the Environmental Protection Agency,
			 the Department of Agriculture, the Department of Defense, the National
			 Institutes of Health, and any other agency that the
			 President may designate to oversee the planning, management, and
			 coordination of the Program.(2)GovernanceThe Director of the National Science Foundation and the Assistant Administrator for Research and
			 Development of the Environmental Protection Agency, or their designees,
			 shall serve as co-chairs of the Interagency Working Group.(3)ResponsibilitiesIn overseeing the planning, management, and coordination of the Program, the Interagency Working
			 Group shall—(A)establish goals and priorities for the Program, in consultation with the Advisory Council;(B)provide for interagency coordination, including budget coordination, of activities under the
			 Program;(C)meet not later than 90 days from its establishment and periodically thereafter; and(D)consult with the Advisory Council on a regular basis.(d)Advisory Council(1)EstablishmentNot later than 180 days after the date of the establishment of the Interagency Working Group, the
			 co-chairs of
			 the Interagency Working Group shall establish an Advisory Council on
			 Sustainable Chemistry that shall make recommendations to the Interagency
			 Working Group and provide it with ongoing advice and assistance.(2)MembershipThe Advisory Council members shall not be employees of the Federal Government and shall include a
			 diverse representation of knowledgeable individuals from the private
			 sector (including small- and medium-sized enterprises from across the
			 value
			 chain), academia, State and tribal governments, and nongovernmental
			 organizations and others who are in a position to provide expertise.(3)Conflict of interest(A)In generalThe Interagency Working Group shall make its best efforts to ensure that—(i)no individual appointed to serve on the Advisory Council has a conflict of interest	       
			 that is relevant to the functions to be performed, unless such conflict is
			 promptly and publicly disclosed and the Interagency Working Group
			 determines that		    the conflict is unavoidable;(ii)the Advisory Council membership is fairly balanced as determined by the Interagency Working Group
			 to be appropriate for the	       functions to be performed;(iii)any products of the Interagency Working Group will be the result of the Interagency Working Group's
			 independent judgment; and(iv)the		meetings and proceedings of the Advisory Council be open and available to the
			 public.(B)Notification of conflictsThe Interagency Working Group shall require that individuals nominated or appointed to serve on the
			 Advisory Council inform the Interagency Working Group of any		   
				  conflicts of interest that are relevant to the functions to be
			 performed.(C)FACA applicabilityAll proceedings and meetings of the Advisory Council shall be subject to the Federal Advisory
			 Committee Act (5 U.S.C. App.).(4)GovernanceThe co-chairs of the Interagency Working Group—(A)may appoint new members of the Advisory Council as needed; and(B)shall appoint the original Chair to serve a term of 1 year.(5)Appointment of chairThe Advisory Council shall appoint a Chair from among the members of the Advisory Council after the
			 term of the original Chair appointed under paragraph (3)(B) expires.(e)Agency budget requests(1)In generalEach Federal agency and department participating in the Program shall, as part of its annual
			 request for appropriations to the Office of Management and Budget, submit
			 a report to the Office of Management and Budget that—(A)identifies the activities of the agency or department that contribute directly to the Program; and(B)states the portion of the agency or department's request for appropriations that is allocated to
			 those activities.(2)Annual budget request to CongressThe President shall include in the annual budget request to Congress a statement of the portion of
			 the annual budget request for each agency or department that will be
			 allocated to
			 activities undertaken pursuant to the Program.(f)Report to Congress(1)In generalNot later than 2 years after the date of enactment of this Act, the Interagency Working Group shall
			 submit a report to the Committee on Science, Space, and Technology and
			 the Committee on Energy and Commerce of the House of Representatives and
			 the
			 Committee on Environment and Public Works and the Committee on Commerce,
			 Science, and Transportation of the Senate that shall include—(A)a summary of federally funded sustainable chemistry research, development, demonstration,
			 technology transfer, commercialization, education, and  training
			 activities;(B)a summary of the financial resources allocated to sustainable chemistry initiatives;(C)an analysis of the progress made toward achieving the goals and priorities of this Act, and
			 recommendations for future program activities;(D)an assessment of the benefits of expanding existing, federally supported regional innovation and
			 manufacturing hubs to include sustainable chemistry and the value of
			 directing the creation of one or more dedicated sustainable chemistry
			 centers of excellence or hubs; and(E)an evaluation of steps taken and future strategies to avoid duplication of efforts, streamline
			 interagency coordination, facilitate information sharing, and spread best
			 practices between participating agencies in the Program.(2)Submission to GAOThe Interagency Working Group shall also submit the report described in paragraph (1) to the
			 Government Accountability Office for consideration in future congressional
			 inquiries.4.Partnerships in Sustainable Chemistry(a)AuthorizationThe Interagency Working Group shall lead the agencies participating in the Program to carry out a
			 joint, coordinated program to award grants to institutions of higher
			 education to establish partnerships with companies across the value chain
			 in the chemical industry, including small- and medium-sized enterprises,
			 to—(1)create collaborative research, development, demonstration, technology transfer, and
			 commercialization programs; and(2)train students and retrain professional scientists and engineers  in the use of sustainable
			 chemistry concepts and strategies by methods
			 including—(A)developing curricular materials and courses for undergraduate and graduate levels and for the
			 professional development of scientists and engineers; and(B)publicizing the availability of professional development courses in sustainable chemistry and
			 recruiting scientists and engineers to pursue such courses.(b)GuidelinesThe Interagency Working Group shall establish guidelines and criteria for—(1)a partnership between a company in the chemical industry and an institution of higher education
			 eligible for a grant under subsection (a); and(2)the grant application and awarding process, which shall include—(A)competitive, merit-based review of each grant application; and(B)cost-sharing from non-Federal sources by members of the partnerships.5.Study of sustainable chemistryThe Director of the National Science Foundation shall enter into an arrangement with the National
			 Research Council to conduct a study that shall—(1)assess the current status of sustainable chemistry research in the United States, and suggest
			 high-priority research and development needs within sustainable chemistry;(2)examine the status of sustainable chemistry in the education of chemists and chemical engineers and
			 other relevant professions and identify recommendations to improve and
			 broaden the implementation of sustainable chemistry practices in science
			 and engineering education, including examining the role of toxicology,
			 chemical hazard and risk assessment, lifecycle assessment, and
			 environmental fate and effects in science and engineering education;(3)examine case studies of successful and unsuccessful attempts at commercialization and adoption of
			 sustainable chemistry processes and products in the United States and
			 abroad and recommend research areas, priorities, and public policy options
			 that would help to overcome identified barriers to commercialization; and(4)using available economic analyses, discuss the potential economic impact of sustainable chemistry,
			 including job creation.6.National strategy and implementation planNot later than 2 years after the release of the study described in section 5, the Interagency
			 Working Group, in consultation with the Advisory Council, shall produce a
			 national strategy and accompanying implementation plan for sustainable
			 chemistry that provides a framework for advancing sustainable chemistry
			 research, development, technology transfer, commercialization, and
			 education and training.7.PrioritizationIn carrying out this Act, the Interagency Working Group shall prioritize support for activities
			 that achieve, to the highest extent practicable, the goals of sustainable
			 chemistry.
